Citation Nr: 1703266	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain, with degenerative disc disease (DDD).  

2.  Entitlement to temporary total evaluations, based on the need for convalescence following surgical procedures under 38 C.F.R. § 4.30.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was most recently before the Board in May 2015, it was remanded for further development.  The case has now been returned for additional appellate review.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

In a recent impartial medical opinion, a VA examiner at the Baltimore VAMC determined the Veteran's degenerative disc disease was as likely as not caused by his service connected mechanical low back pain/strain.  The examiner competently explained the Veteran's mechanical low back strain would predispose him to degenerative changes above and beyond those of routine aging, because weakening of the soft tissue and muscles has been shown in the literature to lead to degenerative changes over time.  Therefore, the Board finds the Veteran's current DDD is a component of his service connected thoracolumbar spine disability.  

The record shows the Veteran has undergone numerous surgeries to correct his lumbar spine disability.  Specifically, operative reports and private treatment records show he underwent an interspinous decompression with x-stop implantable device in January 2009.  Thereafter, in December 2009 the Veteran underwent a lumbar laminectomy decompression.  In March 2010 the Veteran underwent two operations to complete a staged anterior and posterior lumbar fusion.  His treating surgeon stated he would require four to six months of convalescence following that procedure.  In the course of the Veteran's recent November 2015 VA examination, the examiner stated the Veteran more recently underwent another surgical procedure in March 2015; however, these records are not available for review.  In addition, it is unclear from the record how much convalescence the Veteran required following his January 2009, December 2009 and March 2015 surgeries.  

Additionally, in the course of the Veteran's most recent VA examination, the examiner stated the Veteran required more than 6 weeks of prescribed bed rest in the past twelve months for his service-connected intervertebral disc syndrome (IVDS).  Since the Veteran's DDD is now a component of his service-connected thoracolumbar spine disability, his disability must be assessed under 38 C.F.R. § 4.71(a), Diagnostic Code 5243.  In this respect, the Board notes that incapacitating episodes requiring at least 6 weeks of prescribed bed rest in a 12 month period would allow for a 60 percent rating.  However, the Board finds clarification is needed from the Veteran's treating physician, with respect to prescribed bed rest throughout the appellate period.  

Finally, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the course of the recent November 2015 VA examination, the examiner stated the Veteran was capable of performing repetitive use testing, but the Veteran was not examined following repetitive use.  In addition, the examiner stated the Veteran did not report functional impairments following flare-ups; however, this statement is in direct contrast with an August 2014 correspondence from the Veteran's representative, wherein he expressly stated the Veteran did report functional limitations during his frequent flare-ups of back pain.  Moreover, in a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The November 2015 VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims, to specifically include surgical and other records related to the Veteran's most recent March 2015 back surgery.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected mechanical back pain with degenerative disc disease.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or AMC should also notify the Veteran that he should obtain and submit a statement from his treating surgeon(s) an indication of the following:

a) the length of time the Veteran required convalescence following his January 2009, December 2009, March 2010, and March 2015 thoracolumbar spine surgeries; and

b) the amount of weeks the Veteran required prescribed bed rest by his physician(s) as a result of incapacitating episodes-periods of acute signs and symptoms necessitating bed rest-in each year from 2009 to the present.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


